Citation Nr: 1431763	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  06-12 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for bilateral tendonitis of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran; The Veteran's Wife


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1970 to October 1970 and from April 1971 to June 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

These matters have an extensive procedural history, the most pertinent of which will be briefly described.  The Board denied entitlement to service connection for both claims in a September 2012 decision.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), resulting in a March 2014 Memorandum Decision by the Court vacating the Board's 2012 decision and remanding the matter back to the Board.

The Veteran testified before the undersigned Veterans Law Judge at a July 2007 Travel Board hearing.  A copy of the transcript is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As previously discussed, these matters were remanded back to the Board in a March 2014 decision by the Court.  After a careful review of the file and the March 2014 decision, the Board finds that these matters must be remanded to the agency of original jurisdiction for further evidentiary development.

Regarding the Veteran's service connection claim for migraine headaches, the Court concluded that the Board failed to properly address the Veteran's statements regarding the continuity of symptomatology of migraines and relevant symptoms since service.  Included in this failure was the Board's reliance on an August 2005 VA examination opinion that was based primarily on the lack of treatment records in the period after the Veteran's separation from service.  The Court concluded that the VA examiner's opinion was based on the absence of records, as opposed to a lack of symptomatology.  As a result, the Board finds that a clarifying opinion which adequately addresses the Veteran's claims with respect to a continuity of symptomatology is necessary.

With respect to the Veteran's service connection claim for bilateral tendonitis of the feet, the Court similarly found the Board failed to adequately address the Veteran's statements regarding continuity of symptomatology.  Again, the Court pointed to the Board's reliance on an August 2005 VA examination opinion which was based on the absence of treatment records, rather than addressing the Veteran's statements regarding symptomatology.  As a result, the Board finds that a clarifying opinion which adequately addresses the Veteran's claims with respect to continuity of symptomatology is necessary in this matter as well.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran's for an examination with an examiner of appropriate knowledge and expertise to provide an opinion on the nature and etiology of the Veteran's migraine headaches. 

The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  

The examiner should provide a medical opinion on the etiology of the Veteran's migraine headaches.  Specifically, based on a review of the record, examination of the Veteran, and consideration of the Veteran's lay statements regarding symptomatology, the examiner should:

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's migraine headaches are causally or etiologically related to the Veteran's period of active service.  

In providing the opinion, the examiner must address the Veteran's statements with respect to a continuity of symptomatology.  The examiner may not base his/her opinion solely on the lack of treatment in the aftermath of separation from service.

Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

2.  Schedule the Veteran for an examination by an examiner of appropriate knowledge and expertise to provide an opinion on the nature and etiology of the Veteran's bilateral tendonitis of the feet.  

The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  

The examiner should provide a medical opinion on the etiology of the Veteran's bilateral tendonitis of the feet.  Based on a review of the record, examination of the Veteran, and consideration of the Veteran's lay statements, the examiner should:

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's bilateral tendonitis of the feet are causally or etiologically related to the Veteran's period of active service.  

In providing the opinion, the examiner must address the Veteran's statements with respect to a continuity of symptomatology.  The examiner may not base his/her opinion solely on the lack of treatment in the aftermath of separation from service. 

Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the RO will readjudicate the issues on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



